        Case 4:19-cv-00060-BMM Document 12 Filed 07/22/20 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 JOSEPH LLEWELLYN JOHNSON,                        CV 19-60-GF-BMM-JTJ

                 Petitioner,

       vs.
                                                           ORDER
 PATRICK McTIGHE,

                 Respondent.



      Pro se Petitioner Joseph Llewellyn Johnson applied for a writ of habeas

corpus under 28 U.S.C. § 2254 on September 3, 2019. (Doc. 1.) Johnson

challenges his guilty plea to one count of Aggravated Promotion of Prostitution

and his nolo contendere plea to a second count of the same crime. (Doc. 10-11.)

Under the plea agreement, the State dismissed two counts of Sexual Servitude of a

Child. (Id.)

      Judge Johnston entered Findings and Recommendations on June 26, 2020.

(Doc. 11.) The Court reviews for clear error any portion of the findings and

recommendations to which no party specifically objected. McDonnell Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d. 1309, 1313 (9th Cir. 1981).

Neither party filed objections.


                                         1
         Case 4:19-cv-00060-BMM Document 12 Filed 07/22/20 Page 2 of 3



        Johnson makes two challenges, but neither survive clear error review. First,

Johnson claims that his trial counsel provided ineffective assistance (“IAC”) by

neglecting to advise him of the change in penalty to the Sexual Servitude of a

Child statute. (Doc. 1 at 7-16.) He argues that the IAC caused him to be unduly

coerced to plead guilty/nolo contendere, thereby rendering his plea involuntary.

(Id.)

        Judge Johnston rejected Johnson’s claim of IAC. Judge Johnston agreed

with the state district court and found Johnson’s argument that his trial counsel

performed deficiently to be “illogical” because Johnson did not plead guilty to

Sexual Servitude of a Child (Doc. 10-18 at 5-6.) The State dismissed those counts

under the terms of the Plea Agreement. (Doc. 10-11.)

        Second, Johnson claims that the state district court failed to establish a

factual basis for accepting his plea of guilty/nolo contendere to the uncharged

offenses of Aggravated Promotion of Prostitution. (Id. at 16-19.) Johnson argues

that the state district court did not file the Second Amended Information, which

contained the amended charges of Aggravated Promotion of Prostitution, until after

the imposition of his sentence. (Id.) Judge Johnston rejected Johnson’s claim of

inadequate factual basis for acceptance of plea. Judge Johnston’s review found that

although the State did not file the Second Amended Information until after Johnson

had been sentenced, Johnson entered his pleas to Aggravated Promotion of


                                            2
        Case 4:19-cv-00060-BMM Document 12 Filed 07/22/20 Page 3 of 3



Prostitution voluntarily, knowingly and intelligently, aware of the circumstances

and consequences.

      The Court sees no clear error in Judge Johnston’s conclusions. The Court

also agrees with Judge Johnston’s conclusion that Johnson should be denied a

certificate of appealability, under Rule 11(a), Rules governing § 2254 Proceedings.

Johnson did not make a “substantial showing of a constitutional right.” 28 U.S.C. §

2253(c)(2).

      Accordingly, IT IS ORDERED:

   1. Judge Johnston’s Findings and Recommendations (Doc. 11) are ADOPTED
      IN FULL.

   2. Petitioner Joseph Llewellyn Johnson’s Petition (Doc. 1) is DENIED.

   3. The Clerk of Court enter judgment in favor of Respondent and against
      Petitioner.

   4. A certificate of appealability is DENIED.

      DATED this 20th day of July, 2020.




                                         3
